Citation Nr: 1734070	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an increased rating for radiculopathy of the right upper extremity, evaluated as 10 percent disabling from September 22, 2010 to July 26, 2012, and as 50 percent disabling thereafter.

2. Entitlement to an increased rating for radiculopathy of the left upper extremity, evaluated as 10 percent disabling from September 22, 2010 to July 26, 2012, and as 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Mary Hoefer, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1979 and from January to July 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that increased the rating for radiculopathy of each upper extremity from noncompensable to 10 percent, effective September 22, 2010.

In July 2012, the Veteran testified during a hearing before the undersigned that was conducted via video conference.

In July 2016, the Board remanded the radiculopathy issues for further development, to include providing the Veteran with a new VA examination.  He was afforded a VA examination in October 2016.


FINDINGS OF FACT

1. Prior to July 26, 2012, the Veteran experienced moderate incomplete paralysis of the right upper extremity.

2. Since July 27, 2012, the Veteran has had no more than severe incomplete paralysis of the right upper extremity.

3. Prior to July 26, 2012, the Veteran experienced mild left upper extremity radiculopathy.

4. Since July 27, 2012, the Veteran has had no more than moderate left upper extremity radiculopathy.



CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent for right upper extremity radiculopathy, during the appeal period prior to July 27, 2012, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8510 (previously rated under Diagnostic Code 8516) (2016).

2. The criteria for a rating in excess of 50 percent since July 27, 2012, for right upper extremity radiculopathy have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8510.

3. The criteria for a rating of 20 percent for left upper extremity radiculopathy, from September 22, 2010 to July 27, 2012, have been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8510 (previously rated under Diagnostic Code 8516).

4. The criteria for a rating in excess of 30 percent since July 27, 2012, for left upper extremity radiculopathy have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8510.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in the present case, entitlement to compensation has already been established and an increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period. Id.  The Board must; however, evaluate the evidence of record since the year before the filing of the claim for increase and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The disabilities on appeal were originally rated under Diagnostic Code 8516 for paralysis of the ulnar nerve.  In October 2013, the AOJ began rating the disabilities under Diagnostic Code 8510 for paralysis of the upper radicular group, based upon an examiner's determination that the Veteran had radiculopathy involving the upper radicular group of both upper extremities.  As higher potential and actual ratings are available under Diagnostic Code 8510, and that code contemplates radiculopathy, it is more advantageous, and appropriate, for the Veteran to be rated under that code for the entire period on appeal.  

Under Diagnostic Code 8510: a 20 percent rating is warranted for mild incomplete paralysis of the minor or major extremity; a 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity and a 40 percent rating is provided for the major extremity; a 40 percent rating is warranted for severe incomplete paralysis of the minor extremity, and a 50 percent rating is provided for the major extremity; and a 60 percent rating is warranted for complete paralysis of the minor extremity and a 70 percent rating for complete paralysis of the major extremity with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

I.  Right Upper Extremity

Period prior to July 27, 2012

In October 2010, the Veteran was afforded an examination for VA.  The examiner noted abnormal muscle strength in his right fingers, as well as loss of dexterity in the fine motor control of the right upper extremity.  The right upper extremity reflexes were normal.  Sensation was absent along the inner forearm.  Neuritis was present in the right upper extremity.  Position sense, vibratory sense, reflexes; and two point discrimination were normal.  There was no atrophy of the right upper extremity muscles.  

An August 2011 private treatment record documents the Veteran's complaints of numbness, tingling, weakness, and pain that were all moderately bothersome.

These findings are indicative of mild incomplete paralysis of the right upper radicular group.  The Veteran has credibly reported symptoms of numbness, tingling, weakness, and the examination showed some, mostly sensory, impairment; but also unspecified finger weakness and loss of dexterity.  The sensory findings were generally described as moderate in severity and the Veteran provided a competent report of moderate weakness (although the examiner reported that there was no weakness).  As noted by the evidence of record, the Veteran had no atrophy of the right upper extremity suggestive of wasting away of muscle from inactivity (i.e., from being unable to use the shoulder and its muscles).  Thus, the Board finds that the disability rises to the level of moderate incomplete paralysis.  The 2016 VA examination shows that the Veteran is right handed; hence the right side is the major extremity.  As such, a 40 percent rating is warranted during the appeal period prior to July 27, 2012.  The Board has not set a specific effective date for the start of this rating so as not to prejudice the Veteran's right to submit evidence and argument on this question when the AOJ sets that date in implementing the Board's decision. 38 C.F.R. § 4.124a, Diagnostic Code 8510.

Since July 27, 2012

At the July 27, 2012, hearing, the Veteran reported that he experienced a burning sensation, as well as numbness, in his hands and upper extremities.  He also stated that he was unable to complete tasks involving heavy objects.  

In March 2013, the Veteran was afforded a VA examination for upper extremity radiculopathy.  He reported increasing numbness from his hands to his elbows.  The examiner noted mild intermittent pain, moderate paresthesia and dysesthesia, as well as severe numbness of the right arm.  

The Veteran denied constant pain in his right upper extremity.  Muscle strength testing was normal, except for 4/5 strength in elbow flexion and extension.  Additionally, the examiner noted muscle atrophy in the right trapezius.  Reflex testing was normal.  Sensation was decreased for the right forearm, hand, and fingers.  However, there was normal sensation in the right shoulder.  All nerves associated with the upper right extremity were normal.  The examiner indicated that the radiculopathy of the right upper extremity was severe, but opined that the disability did not impair the Veteran's ability to work.  

In October 2016, the Veteran underwent another VA examination to determine the severity of his radiculopathy.  He reported experiencing numbness, as well as a burning sensation in his hands.  He also stated that his hands had weakened, as he dropped objects on a daily basis.  The Veteran further reported that he had accidentally burned his hands when he unknowingly placed them on a hot stove in 2000.  

The examiner noted moderate constant pain, mild paresthesias and/or dysesthesias and mild numbness of the right upper extremity.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex testing was also normal.  Sensation was normal in the right shoulder, but decreased in the right forearm, hands, and fingers.  Phalen's sign was positive in the right upper extremity, but Tinel's sign was negative.  All nerves associated with the upper right extremity were normal.  The examiner noted bilateral median neuropathies at the wrist, along with underlying axonal sensorimotor polyneuropathy.  He opined that the disability did not impair the Veteran's ability to work.  The examiner noted involvement of the upper and middle radicular groups and found the disability to be severe on the right.

VA treatment records between June 2013 and April 2017 documented the Veteran's reports of numbness, burning sensations, bilateral hand paresthesias, and decreased sensation of the upper extremities.  

The fact that muscle strength was normal, except for the mild loss in elbow motion, shows that the disability did not result in complete, or severely impaired, shoulder and elbow movements as would be needed for a finding of complete paralysis of the upper radicular group.  The examination showed no impairment in wrist strength.  This finding would preclude a conclusion that there was severely affected wrist movement; as contemplated in the criteria for complete paralysis of the middle radicular group.

There is no evidence of complete paralysis, and no rating higher than that assigned for "severe" incomplete paralysis can be given.

The October 2016 VA examination did not find any clinically observable symptoms to be more than mild or moderate in nature, though the examiner acknowledged the Veteran's reports of numbness, weakness, and a burning sensation.  Additionally, this most recent examination report did not find evidence of any decrease in muscle strength or muscle atrophy.  In the absence of any evidence of complete paralysis due to right upper extremity radiculopathy, no higher rating than 50 percent for the right arm can be assigned. 38 C.F.R. § 4.124(a).

Thus, the Veteran's right upper extremity symptoms, since July 27, 2012, more nearly approximates severe incomplete, rather than complete, paralysis, which is evaluated as 50 percent disabling under either Diagnostic Code 8510 or 8511 (for the middle radicular group).

II. Left Upper Extremity 

Period between September 22, 2010 and July 27, 2012

During the October 2010 VA cervical spine examination, the examiner noted abnormal muscle strength in the Veteran's left fingers, as well as loss of dexterity in the fine motor control of the left arm.  The left upper extremity reflexes were normal.  Sensation was absent along the inner forearm.  Neuritis was present in the left upper extremity.  Position sense, vibratory sense, and two point discrimination were normal.  There was no atrophy of the left upper extremity muscles.  

As noted above, the Veteran reported upper extremity symptoms including moderate numbness, tingling, weakness, and pain to a private treatment provider.  

The Board finds that the Veteran's left upper extremity symptoms, prior to July 27, 2012, more nearly approximate mild incomplete paralysis, which is evaluated as 20 percent disabling. 38 C.F.R. § 4.124a, Diagnostic Code 8510.

Based on the evidence, the Board finds that a rating of 20 percent for radiculopathy of the left upper extremity is not warranted.  While the Veteran has credibly reported symptoms of numbness, tingling, weakness, and pain, a review of the evidence did not indicate findings of moderate severity in the left upper extremity as would be required for a higher evaluation.  As noted by the evidence of record, the Veteran had no atrophy of the left upper extremity suggestive of wasting away of muscle from inactivity (i.e., from being unable to use the shoulder and its muscles).  Although there was a decrease in muscle strength, it was not noted to be moderate or severe.  Furthermore, there was no decrease in reflexes or proprioception sensation.  Thus, the Board cannot find that the disability rises to the level of moderate incomplete paralysis.

Since July 27, 2012

As discussed above, the Veteran testified on July 27, 2012 that he experienced numbness, weakness, and a burning sensation in his upper extremities; which was further documented by VA treatment records.  See July 2012 Hearing Testimony.  

At the March 2013 VA examination, the examiner noted mild intermittent pain, moderate paresthesias and/or dysesthesias, as well as severe numbness.  Muscle strength testing and reflex testing were normal, aside from decreased muscle strength in the left grip.  Sensation was decreased for the left forearm, hand, and fingers.  However, there was normal sensation in the left shoulder.  All nerves associated with the upper left extremity were normal.  The examiner indicated that the radiculopathy of the left upper extremity was moderate, but opined that the disability did not impair the Veteran's ability to work.  

At the October 2016 VA examination, the examiner noted moderate constant pain, mild paresthesias and/or dysesthesias and mild numbness of the left upper extremity.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex testing was also normal.  Sensation was normal in the left shoulder, but decreased in the left forearm, hands, and fingers.  Phalen's sign and Tinel's sign were negative.  All nerves associated with the upper left extremity were normal on physical examination.  The examiner noted bilateral median neuropathies at the wrist, along with underlying axonal sensorimotor polyneuropathy.  He opined that the disability did not impair the Veteran's ability to work.  

Based on the VA examination reports and the supporting medical evidence of record, the Veteran's radiculopathy does not warrant a rating any higher than 30 percent for the left (minor) extremity since July 27, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 8510, for moderate incomplete paralysis of the upper radicular group.

The Board finds no medical evidence showing that the Veteran's left upper extremity radiculopathy has been greater than moderate incomplete paralysis for this period of time. The Veteran's VA treatment records and examinations do show findings of decreased sensation in the left forearm, hand, and fingers, as well as a decrease in muscle strength for the left grip.  Such findings are consistent with the Veteran's assertions that he has regular pain, weakness, burning sensations, and numbness in his left arm.  The Board again acknowledges that the Veteran has such symptoms and that they affect his ability to use or carry heavy objects.  These symptoms do not, however, indicate severe incomplete paralysis, of the left upper extremity, as they were found to be no more than mild to moderate in severity upon examination and the findings were mostly sensory.  The reflexes and muscle strength of the left upper extremity have consistently been within normal limits on examination; and there has been no finding of muscle atrophy.  Despite a notation of severe numbness in the March 2013 VA examination report, there is no medical evidence indicative of severe incomplete paralysis or complete paralysis, and no rating higher than that assigned for moderate incomplete paralysis can be given.

The October 2016 VA examination did not find any clinically observable symptoms to be more than mild or moderate in nature, though the examiner acknowledged the Veteran's subjective reports of numbness, weakness, and a burning sensation.  In the absence of any clinical evidence of severe incomplete paralysis due to left upper extremity radiculopathy, no higher rating than 30 percent for the left arm can be assigned. 38 C.F.R. § 4.124(a). 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511.










						(CONTINUED ON NEXT PAGE)
ORDER

1. Entitlement to a rating of 40 percent for radiculopathy of the right upper extremity for the appeal period prior to July 27, 2012, under Diagnostic Code 8510, is granted.

2. Entitlement to a rating in excess of 50 percent for radiculopathy of the right upper extremity since July 27, 2012 is denied

3. Entitlement to a rating of 20 percent for radiculopathy of the left upper extremity for the appeal period prior to July 27, 2012, under Diagnostic Code 8510, is granted.

4. Entitlement to a rating in excess of 30 percent for radiculopathy of the left upper extremity since July 27, 2012 is denied



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


